Title: From James Madison to Benjamin H. Rand, 15 February 1822
From: Madison, James
To: Rand, Benjamin H.


                
                    Sir
                    Feby. 15. 1822
                
                I duly recd. your letter of Decr. 16. 1821. offering for my acceptance a copy of your Edition of President Washington’s address. The intrinsic value of the Document may well have invited the elegance of form, I doubt not, you have given to it; and I am very sensible of your politeness in forwarding me a copy. I have postponed this expression of it, in the hope of being able to say at the same time that I had obtained the little volume from

George Town. I have not yet done so, but shall probably find an opportunity shortly.
                
                    J M.
                
            